DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 5/9/2022 have been entered.  In the amendment, the specification has been amended.  Claims 1, 3, 4, 6, 7, 10, and 15-20 have been amended.  Claim 2 has been cancelled. 
The objections to the specification have been withdrawn. 
The objection to claim 10 has been withdrawn. 
The rejections of claims 1-20 under 35 U.S.C. 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 15-16, filed 5/9/2022, with respect to the rejections of claims 1, 3, 4, and 13 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1, 3, 4, and 13 under 35 U.S.C. 102(a)(1) and 103 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method of diagnosing vehicle wheel alignment, the method comprising: providing at a vehicle a measuring device configured to measure a wheel alignment parameter, the measuring device comprising a wireless transmitter configured to remotely transmit a signal related to said wheel alignment parameter; positioning a portable remote device, physically separated from said measuring device, in an operating area at, or closely surrounding, a position taken by an operator during wheel alignment adjustment of the vehicle, the portable remote device comprising: a wireless receiver configured to receive said signal related to the wheel alignment parameter; a controller configured to process said received signal to obtain a value of said wheel alignment parameter; a screen configured to display a characteristic information item, representative of the obtained value of said wheel alignment parameter; and a battery supplying power to the wireless receiver, the controller and the screen; and physically adjusting wheel alignment of the vehicle while the screen of the portable remote device displays the characteristic information item representative of a value of said wheel alignment parameter obtained by the controller based on said signal received from the measuring device; wherein the measuring device comprises, for each side of the vehicle, at least one of: a camera, borne by a fixed structure, said signal being related to an image obtained by a camera and related to a wheel or to an optical target mounted on a wheel, and an inclination sensor mounted on a wheel, said signal being related to an angle of inclination measured by the inclination sensor with respect to a reference direction; and wherein the method comprises: processing said signal by the controller of the portable remote device to obtain the value of the wheel alignment parameter measured by the measuring device, defining a visually perceivable property of said characteristic information item based on said obtained value, and displaying said characteristic information item on said screen positioned at, or adjacent, the operating area to provide the operator with a display of the characterizing information item directly visible at the operating area. 
Independent claim 18 recites a method of adjusting vehicle wheel alignment, the method comprising: providing at a vehicle a measuring device configured to measure a wheel alignment parameter, the measuring device comprising a wireless transmitter configured to remotely transmit a signal related to said wheel alignment parameter; positioning a portable remote device, physically separated from said measuring device, in an operating area at, or closely surrounding, a position taken by an operator during wheel alignment adjustment of the vehicle, the at least one portable remote device comprising: a wireless receiver configured to receive said signal related to the wheel alignment parameter; a controller configured to process said received signal to obtain a value of said wheel alignment parameter; a screen configured to display a characteristic information item, representative of the obtained value of said wheel alignment parameter; and a battery supplying power to the wireless receiver, the controller and the screen; providing an auxiliary remote device, separate and distinct from the remote device and from the measuring device, the auxiliary remote device being wearable by an operator and comprising an auxiliary controller and a wireless communication device configured to remotely communicate with the remote device and/or with the measuring device, said auxiliary remote device further comprising at least one of a loudspeaker, a vibrator and a screen; physically adjusting the wheel alignment of the vehicle while the portable remote device sends a command, as a function of the value of the wheel alignment parameter, or of a difference thereof with respect to a respective reference value, or of a ratio thereof with respect to a respective reference value, to the auxiliary remote device, said command causing the auxiliary remote device to do at least one of: emit a sound signal as a function of the wheel alignment parameter or information of the wheel alignment; emit a vibration signal as a function of the wheel alignment parameter or information of the wheel alignment; and display a visual signal on the screen indicative of the wheel alignment parameter. 
The claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 18, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Rogers et al. (US 10,473,458), teaches a method of diagnosing vehicle wheel alignment, the method comprising: providing at a vehicle at least one measuring device configured to measure at least one wheel alignment parameter, the at least one measuring device comprising a wireless transmitter configured to remotely transmit a signal related to said at least one wheel alignment parameter; positioning at least one portable remote device, physically separated from said measuring device, in an operating area at, or closely surrounding, a position taken by an operator during wheel alignment adjustment of the vehicle, the at least one portable remote device comprising: a wireless receiver configured to receive said signal related to the at least one wheel alignment parameter; a controller configured to process said received signal to obtain a value of said at least one wheel alignment parameter; a screen configured to display at least one characteristic information item, representative of the obtained value of said at least one wheel alignment parameter; and a battery supplying power to the wireless receiver, the controller and the screen; and physically adjusting the wheel alignment of the vehicle while the screen of the portable remote device displays the characteristic information item representative of a value of said at least one wheel alignment parameter obtained by the controller based on said signal received from the measuring device. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 18. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645